 


109 HCON 211 IH: Expressing the sense of Congress that the United States Postal Service should issue a commemorative postage stamp honoring victims of HIV/AIDS and recognizing the struggle to prevent and treat HIV/AIDS in the United States and throughout the world.
U.S. House of Representatives
2005-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 211 
IN THE HOUSE OF REPRESENTATIVES 
 
July 20, 2005 
Ms. Lee submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the United States Postal Service should issue a commemorative postage stamp honoring victims of HIV/AIDS and recognizing the struggle to prevent and treat HIV/AIDS in the United States and throughout the world. 
 
Whereas in 1981, the Centers for Disease Control and Prevention (CDC) reported the first cases of a rare pneumonia, later diagnosed as AIDS-related; 
Whereas in 1982, the CDC formally established the term acquired immune deficiency syndrome (AIDS) and the first congressional hearings on AIDS were held; 
Whereas the human immunodeficiency virus (HIV) was isolated in 1984 and later so named; 
Whereas on December 1, 1988, World AIDS Day was first declared by the World Health Organization; 
Whereas since the beginning of the HIV/AIDS pandemic, approximately 1,500,000 people in the United States have become infected with the virus, including more than 500,000 who have died from it; 
Whereas the Joint United Nations Programme on HIV/AIDS (UNAIDS) estimates that since the beginning of the HIV/AIDS pandemic, approximately 60,000,000 people worldwide have become infected with the virus, including more than 20,000,000 who have died from it; 
Whereas the CDC estimates that at the end of 2003, there were between 1,039,000 and 1,185,000 people in the United States living with HIV/AIDS, an increase from the estimated 850,000 to 950,000 people at the end of 2002; 
Whereas UNAIDS estimates that worldwide at the end of 2004, women accounted for 47 percent of adults living with HIV/AIDS (up from 41 percent in 1997), and in sub-Saharan Africa, women represented 57 percent of all adults living with HIV/AIDS; 
Whereas communities of color have been disproportionately affected by the HIV/AIDS pandemic; 
Whereas the CDC estimates that at the end of 2003, minorities represented over 42 percent of persons living with AIDS; 
Whereas the CDC estimates that of the estimated 40,000 new HIV infections each year, nearly 70 percent occur among minorities; 
Whereas the CDC estimates that in 2003, African Americans accounted for 50 percent of all new diagnoses of HIV/AIDS; 
Whereas the Minority AIDS Initiative was created in 1999 to enhance efforts to prevent the acquisition or transmission of HIV infections in racial and ethnic communities; 
Whereas the Ryan White Comprehensive AIDS Resource Emergency Act of 1990 was enacted to address the unmet health needs of persons living with HIV/AIDS by funding primary health care, capacity building, community outreach, and support services that enhance access to and retention in care; 
Whereas the Global AIDS and Tuberculosis Relief Act of 2000 was signed into law by President Clinton to provide the first significant funding to prevent and control the spread of the global HIV/AIDS pandemic and tuberculosis, and which established the framework for a World Bank Global AIDS Trust Fund which later became the Global Fund to Fight AIDS, Tuberculosis, and Malaria; 
Whereas the Global Fund to Fight AIDS, Tuberculosis, and Malaria was formally established in 2001 with the purpose of attracting, managing, and disbursing additional resources through a new public-private partnership to combat HIV/AIDS, tuberculosis, and malaria by making sustainable and significant contributions to the reduction of infections, illness, and death as a result of these diseases, and contributing to poverty reduction as part of the Millenium Development Goals; 
Whereas the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 was enacted to work with international, national, and local leaders to promote prevention, treatment, and care programs to address the global HIV/AIDS pandemic and its linkages to tuberculosis and malaria; 
Whereas greater global attention and funding have led to several important initiatives, such as the United Nations General Assembly Special Session on HIV/AIDS and the 3 by 5 Initiative, coordinated by the World Health Organization to provide 3,000,000 people with AIDS treatment by the end of 2005; and 
Whereas in 2005, the leaders of the Group of Eight (G8) agreed to work to develop and implement a package for HIV prevention, treatment, and care, with the goal of providing universal access to treatment and care by 2010: Now, therefore, be it 
 
That it is the sense of Congress that— 
(1)a commemorative postage stamp should be issued by the United States Postal Service honoring victims of HIV/AIDS and recognizing the struggle to prevent and treat HIV/AIDS in the United States and throughout the world; and 
(2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a stamp be issued. 
 
